Final decree in condemnation, insofar as it apportions the awards for damage parcel Ho. 7, between the owners of the fee and the lessee, reversed on the law and facts, without costs, and the proceeding remitted to Special Term to ascertain and determine the actual market value of the unexpired term of the lease at the time of the vesting of title in the City of Hew York. The full amount of awards for this parcel as stated in the decree, $36,000, is not questioned. The building upon the parcel was owned by the owners of the fee at the time *827of taking. (People ex rel. International Nan. Co. v. Barker, 153 N. Y. 98; People ex rel. N. 5. Day Line v. Franck, 257 N. Y. 69; Matter of City of New York [Delancey Street], 120 App. Div. 700.) The lessee is entitled to an award in damages of the market value of the unexpired term of its lease at the time of vesting of title in the city. (Clarkson v. Skidmore, 46 N. Y. 297, 302; Larkin v. Misland, 100 N. Y, 212, 213; People ex rel. V. S. Rubber Co. V. Knapp, 232 N. Y. 153, 160.) The owner of the fee is entitled to the full amount of the award for the land and improvements, less the value of the remaining leasehold estate. (Matter of the City of New York [Delancey Street], 120 App. Div. 700, supra; Matter of City of New York [Seventh Ave.], 196 App. Div. 451.) Hagarty, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.